  Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 1 of 15 PageID# 147


                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 UNITED STATES OF AMERICA
                                                      Case No. 1:19-cr-337
                v.
                                                      The Honorable Liam O’Grady
 ANDREW JON THOMASBERG,
                                                      Sentencing: February 28, 2020
                Defendant.


                             POSITION OF THE UNITED STATES
                              WITH RESPECT TO SENTENCING

       The United States of America, through undersigned counsel, in accordance with 18 U.S.C.

§ 3553(a) and the United States Sentencing Commission, Guidelines Manual (“Guidelines”),

§ 6A1.2, files this Position of the United States with Respect to Sentencing in the instant case.

The defendant has pleaded guilty to making a material false statement in relation to the purchase

of a firearm, in violation of 18 U.S.C. § 922(a)(6), and possessing firearms while being an unlawful

user of or addicted to controlled substances, in violation of 18 U.S.C. § 922(g)(3). The United

States has no objection to the Guidelines’ calculation and factual information contained in the

Presentence Investigation Report, which accurately reflects that the defendant’s advisory

Guidelines range is twelve to eighteen months. The United States submits that this sentencing

range is reasonable and appropriately accounts for each of the factors set forth in 18 U.S.C.

§ 3553(a). The United States respectfully requests that this Court impose a sentence of eighteen

months of imprisonment and a three-year term of supervised release.

                      BACKGROUND AND PROCEDURAL HISTORY

       On September 18, 2019, the United States charged the defendant, by criminal complaint,

with making a false statement during the acquisition of a firearm, in violation of 18 U.S.C.

§ 922(a)(6), and possession of firearms by a controlled substance abuser, in violation of 18 U.S.C.

§ 922(g)(3). See Docket Entry (“DE”) 1. On November 12, 2019, the defendant appeared before
                                                 1
    Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 2 of 15 PageID# 148


the Court and pleaded guilty to the same two charges. See DE 28. The defendant has been

detained since his September 19, 2019 arrest, pursuant to a Temporary Detention Order and an

Order of Detention Pending Trial, both signed by the Honorable Theresa Carroll Buchanan, United

States Magistrate Judge. See DEs 10, 14.

       With respect to the Section 922(a)(6) charge (“Count One”), in the Statement of Facts filed

in this case, the defendant admitted that, on October 18, 2017, he purchased an Arsenal SAM7R,

7.62x39 caliber, semiautomatic rifle. DE 27, ¶ 2. In purchasing this firearm, the defendant

completed paperwork required by the Bureau of Alcohol, Tobacco, Firearms, and Explosives

(“ATF”), specifically an ATF Form 4473. Id. On the ATF Form 4473, the defendant knowingly

lied when he indicated that he was the actual buyer of the firearm. Id. ¶¶ 2–3. In fact, as the

defendant well knew, the firearm was never intended for the defendant, and he was purchasing the

firearm for another person, Individual B.B. Id. ¶ 3. Individual B.B. directed the defendant in

making the purchase and even paid for the firearm with his own credit card. Id. Shortly after

picking up the firearm from a gun store—according to Individual B.B., within a few days or

weeks—the defendant transferred it to Individual B.B. See id. At the time of the transfer, a bill

of sale was completed, which documented the transfer price for this firearm—which was originally

purchased for $1,336.19—as $14.88. 1        In a subsequent interview with law enforcement,

Individual B.B. identified the transaction as a “straw purchase.”

       With respect to the Section 922(g)(3) charge (“Count Two”), the defendant has admitted

to knowingly and unlawfully possessing at least four firearms between November 2018 and March



1
  “1488 is a combination of two popular white supremacist numeric symbols. The first symbol
is 14, which is shorthand for the ‘14 Words’ slogan: ‘We must secure the existence of our people
and a future for white children.’ The second is 88, which stands for ‘Heil Hitler’ (H being the 8th
letter of the alphabet). Together, the numbers form a general endorsement of white supremacy
and its beliefs. . . . Some white supremacists will even price racist merchandise, such as t-shirts
or compact discs, for $14.88.” “1488,” ADL.ORG, https://www.adl.org/education/references/-
hate-symbols/1488 (last visited February 21, 2020).
                                                2
  Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 3 of 15 PageID# 149


2019. DE 27, ¶ 5. During that time, the defendant was an unlawful user of or addicted to a

variety of controlled substances, including marijuana, Modafinil, psilocybin mushrooms, and

opium. Id. ¶ 6.

                                       LEGAL STANDARD

       Even though the Guidelines are advisory, United States v. Booker provides that sentencing

courts “must consult those Guidelines and take them into account when sentencing.” 543 U.S.

220, 224 (2005). “[A] district court shall first calculate (after making the appropriate findings of

fact) the range prescribed by the guidelines. Then, the court shall consider that range as well as

other relevant factors set forth in the guidelines and those factors set forth in [18 U.S.C.] § 3553(a)

before imposing the sentence.” United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).

       Section 3553 states that the court should consider the nature and circumstances of the

offense and history and characteristics of the defendant. In addition, the court must consider other

factors, including the need for the sentence imposed “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense” and “to afford

adequate deterrence to criminal conduct.” 18 U.S.C. § 3553(a)(2)(A) & (B). The sentence

should also protect the public from further crimes of the defendant, and provide the defendant with

needed correctional treatment. 18 U.S.C. § 3553(a)(2)(C) & (D).

                                  SENTENCING GUIDELINES

       A.      The Advisory Guidelines Range.

       The United States and the United States Probation Office (“Probation”) agree as to the

applicable Guidelines in this case. The United States agrees with Probation that, pursuant to

Guidelines Section 3D1.2(d), Counts One and Two are grouped for purposes of calculating the

Guidelines. Further, the United States and Probation agree that, pursuant to the terms of the plea

agreement: The applicable Guidelines provision for Count Two is Section 2K2.1, and the base

offense level is fourteen. Guidelines § 2K2.1(a)(6). Moreover, because Count Two involved
                                                  3
    Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 4 of 15 PageID# 150


between three and seven firearms, the offense level is increased by two.                  Guidelines

§ 2K2.1(b)(1)(C).     In addition, because the defendant assisted the United States in the

investigation and prosecution of his own misconduct by timely notifying authorities of his

intention to enter a plea of guilty, thereby permitting the United States to avoid preparing for trial

and permitting the United States and the Court to allocate their resources efficiently, the defendant

qualifies for a two-level decrease in offense level pursuant to Guidelines Section 3E1.1(a), and the

United States hereby moves the Court to award an additional one-level decrease in the offense

level pursuant to Guidelines Section 3E1.1(b).

       This Guidelines calculation results in an adjusted offense level of sixteen and a total offense

level of thirteen. After determining the defendant’s criminal history to be at Category I, Probation

properly identified the Guidelines range to be twelve to eighteen months’ imprisonment.

       B.      The Defendant’s Unlawful Possession of Firearms Was Not Solely for Lawful
               Sporting Purposes or Collection.

       Despite the findings of Probation, the defendant objects to the Guidelines calculation,

arguing that the defendant should receive a reduction under Guidelines Section 2K2.1(b)(2),

because, he claims, he possessed his firearms solely for lawful sporting purposes or collection.

The United States concurs with Probation that the defendant’s objection is without merit.

       Under the Guidelines, a substantial reduction in offense level is available if the defendant

“possessed all ammunition and firearms solely for lawful sporting purposes or collection, and did

not unlawfully discharge or otherwise unlawfully use such firearms or ammunition.” Guidelines

§ 2K2.1(b)(2).2 The Guidelines provide that application of this reduction is “determined by the

surrounding circumstances.”       Guidelines § 2K2.1 app. note 6.          The Guidelines explain,



2
  In this case, application of this reduction would bring the defendant’s adjusted offense level
down from sixteen to six. After applying the reduction for acceptance of responsibility under
Section 3E1.1(a), the defendant’s total offense level would be four. The Guidelines would, under
those circumstances, recommend a term of imprisonment of zero to six months.
                                                  4
    Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 5 of 15 PageID# 151


“Relevant surrounding circumstances include the number and type of firearms, the amount and

type of ammunition, the location and circumstances of possession and actual use, the nature of the

defendant’s criminal history (e.g., prior convictions for offenses involving firearms), and the extent

to which possession was restricted by local law.” Id. The defendant bears the burden of

justifying this sentence reduction. See, e.g., United States v. Tuck, 87 F. App’x 303, 304 (4th Cir.

2003).

         The defendant has not carried his burden of demonstrating he is entitled to this reduction.

To the contrary, the evidence in this case clearly proves that he did not possess the subject firearms

solely for lawful sporting purposes or collection. First, as the Fourth Circuit has emphasized, this

reduction applies “only if a firearm is possessed ‘solely for lawful sporting purposes or

collection’—and no other purpose.” United States v. Solomon, 274 F.3d 825, 828 (4th Cir. 2001)

(quoting Guidelines § 2K2.1(b)(2)). The defendant himself has suggested that he was amassing

an arsenal of weapons to prepare for “rahowa”—what he views as a coming “racial holy war.”

See Gov’t Exs. 1–4. Accumulating weapons in preparation for war is not “sporting,” nor is it

“collection.” Even possessing firearms that are, in part, for purposes of protection or self-defense

would not qualify for the reduction the defendant seeks here. See United States v. Coley, 981 F.2d

1252, 1992 WL 372292, at *2 (4th Cir. 2000) (citing, approvingly, United States v. Cousens, 942

F.2d 800, 801–04 (1st Cir. 1991), for the proposition that securing firearms for self-defense does

not constitute lawful sporting purposes or collection).3



3
  Other circuits to address this issue have reached the same common sense conclusion. See, e.g.,
United States v. Wyckoff, 918 F.2d 925, 928 (11th Cir. 1990) (“[D]efense or self-protection is not
sport or recreation.”); United States v. Kissinger, 986 F.2d 1244, 1246 (8th Cir. 1993); United
States v. Lam, 20 F.3d 999, 1002 (9th Cir. 1994); United States v. Shugart, 25 F.3d 1054, 1994
WL 175416, at *4 (7th Cir. 1994) (“A firearm acquired and intended solely for lawful sporting
purposes does not qualify under § 2K2.1(b)(2) when the defendant also uses the gun for personal
protection.”); United States v. Halpin, 139 F.3d 310, 311 (2d Cir. 1996) (“Because Halpin has
conceded that protection, of himself or another, was one reason for his possession of the gun, he
cannot be heard here to argue that the sole reason for his possession of the gun was sporting.”);
                                                  5
    Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 6 of 15 PageID# 152


       Second, the relevant factors set out by the Guidelines themselves demonstrate why the

defendant’s argument for the reduction is fatally flawed. In particular, the volume of firearms and

ammunition recovered in this case—and their locations at the time of recovery—demonstrate that

the defendant was not a mere collector or sportsman. See Guidelines § 2K2.1 app. note 6

(identifying “the number and type of firearms,” “the amount and type of ammunition,” and “the

location and circumstances of possession” as relevant factors). When the defendant was arrested

on September 19, 2019, law enforcement recovered several firearms, including rifles and pistols,

from the defendant’s bedroom and adjoining room—including three firearms from next to the

defendant’s bed, two more from his bedroom closet, another in a desk in his adjoining room, and

another under that desk. In addition, law enforcement recovered, from just the defendant’s

bedroom and adjoining room, forty-seven separate magazines for various firearms, the vast

majority of which were loaded with rounds of ammunition. Law enforcement also recovered a

Glock 23, .40 caliber pistol, with a loaded magazine inside, from the glove box of the defendant’s

vehicle. Two more magazines were in the center console, another two in the passenger door, and

yet another in the trunk of the vehicle. Four more of the defendant’s firearms were turned over

to law enforcement from another residence, and another firearm the defendant owned was at a gun

repair shop. The large number of firearms recovered, the type of firearms, the large quantity of

ammunition, and the fact that the defendant had a firearm and ammunition in his car indicate he

was not possessing firearms solely for lawful sporting purposes or collection.4




United States v. Vertz, 40 F. App’x 69, 76 (6th Cir. 2002) (“In order to defeat application of the
sporting/collection reduction, it is enough that Vertz used at least one gun from his collection for
perceived self-defense purposes.”).
4
  The locations of the firearms are noteworthy given that the home where the defendant resided
had a basement vault where many firearms were stored. If the defendant, as he claims, were a
mere collector of firearms, it is striking that he would keep firearms next to his bed, in his closet,
in a desk drawer, under a desk, and in his car—all places consistent with ready access for use—
rather than stored in a vault.
                                                   6
  Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 7 of 15 PageID# 153


       The defendant’s criminal history also counsels strongly against the reduction.            See

Guidelines § 2K2.1 app. note 6 (identifying “the defendant’s criminal history (e.g., prior

convictions for offenses involving firearms)” as a relevant factor).     On May 30, 2013, the

defendant pleaded guilty to a dangerous firearms offense as a juvenile. The conviction stemmed

from a February 10, 2013 incident in which the defendant met three other individuals with the plan

to sell them marijuana. When the individuals took the marijuana and drove off without paying,

the defendant pulled out a handgun and fired a shot at the vehicle. Given that the defendant’s

criminal history includes an incident in which the defendant discharged a firearm in an attempted

violent crime, the claimed reduction is not appropriate. See United States v. Organ, 230 F.3d

1356, 2000 WL 1350660, at *1 (4th Cir. 2000) (rejecting application of the reduction where the

defendant “had a history of violence”).

       Finally, the defendant purchased and briefly possessed one firearm with the express

purpose of unlawfully transferring it to another individual. This fact, too, demonstrates that the

defendant was not possessing firearms solely for lawful sporting purposes or collection. See

United States v. Fredman, 61 F. App’x 82, 84 (4th Cir. 2003) (holding that the reduction does not

apply where the defendant “pawned the firearms”); United States v. Smith, 914 F.2d 250, 1990

WL 135666, at *2 (4th Cir. 1990) (holding that the reduction was not appropriate where the

defendant “sold the guns for cash”).

       Accordingly, the Court should embrace the findings of Probation and reject the defendant’s

request for a reduction under Guidelines Section 2K2.1(b)(2), because the defendant has not

demonstrated that he possessed his firearms solely for lawful sporting purposes or collection.




                                                7
    Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 8 of 15 PageID# 154


                                 18 U.S.C. § 3553(a) FACTORS

       A.      A Substantial Term of Imprisonment Is Necessary To Account for the Serious
               Nature and Circumstances of the Offense, Promote Respect for the Law, and
               Accomplish the Goal of Deterrence.

       A substantial term of imprisonment is appropriate and reasonable given the serious nature

of the defendant’s crime. As reflected in the Statement of Facts, between November 2018 and

March 2019, the defendant was an unlawful user of or addicted to a number of controlled

substances, including marijuana, Modafinil, psilocybin mushrooms, and opium. 5 During that

time period, the defendant possessed a variety of firearms, including four specifically set out in

the Statement of Facts.6 In his post-arrest interview, the defendant admitted that, until the time of

his arrest, he generally carried a firearm on him. The combination of drug use and firearms

presents a serious danger to the community. See United States v. Carter, 750 F.3d 462, 470 (4th

Cir. 2014) (concluding that “empirical evidence and common sense support the government’s

contention that drug use, including marijuana use, frequently coincides with violence”). The fact

that the defendant himself was involved in an attempted drug transaction in which he shot at an

occupied vehicle illustrates precisely why the combination of firearms and drugs is so dangerous.

It is, therefore, important that the sentence imposed reflect the inherently dangerous nature of that

offense and afford adequate deterrence.




5
  The defendant has also admitted to law enforcement that he regularly used LSD in the past,
though he claims he had not used LSD during the November 2018 to March 2019 time period
covered by the Criminal Information.
6
  In fact, the defendant possessed more firearms than just those outlined in the Statement of Facts.
Specifically, according to the defendant’s text message communications, on March 24, 2019, the
defendant traveled to Richmond, VA and traded a Saiga rifle for another weapon. See Gov’t Ex.
5. Moreover, as noted above, at the time of his arrest, the defendant possessed at least twelve
firearms—including the four identified in the Statement of Facts. While it is possible the
defendant possessed some of the firearms not identified in the Statement of Facts during the
relevant time period, law enforcement has been unable to identify the date of purchase or first
possession for these firearms.
                                                 8
  Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 9 of 15 PageID# 155


       Moreover, the defendant has also pleaded guilty to lying in order to straw purchase a

firearm for another person, Individual B.B., on October 18, 2017. Any false statement knowingly

made in order to execute a firearms purchase demonstrates a concerning disregard for the law and

justifies a substantial sentence. To make matters worse, based on the defendant’s text message

communications with Individual B.B., the defendant knew that Individual B.B. was also a regular

controlled substance user. See Gov’t Exs. 6–7. In fact, the text messages demonstrate that the

defendant was, on at least some occasions, a supplier of controlled substances to Individual B.B.

See Gov’t Exs. 6–7. In an interview with law enforcement, Individual B.B. confirmed that the

defendant provided him with controlled substances in the past, and regularly offered to do so.

       Further, the October 18, 2017 straw purchase was not the only time the defendant lied in

order to purchase firearms. In 2018 alone, the defendant made at least three firearms purchases—

specifically on April 12, 2018; May 2, 2018; and June 27, 2018—for which he completed an ATF

Form 4473. Form 4473 asks the defendant, “Are you an unlawful user of, or addicted to

marijuana or any depressant, stimulant, narcotic drug, or any other controlled substance?” Each

time, the defendant answered “no.” But based on the evidence collected in this case and the

defendant’s own statements in his post-arrest interview, he was a regular user of various controlled

substances during that time period, and these statements were false. Likewise, on May 4, 2016,

the defendant purchased another firearm and filled out an ATF Form 4473. There, too, the

defendant represented that he was not an unlawful controlled substance user. But, based on the

defendant’s own statements in his post-arrest interview, he was regularly using LSD at the time.

       Because of the inherently dangerous nature of the defendant’s crimes, and his willingness

to lie to stockpile firearms, the United States submits that a term of imprisonment of eighteen

months is necessary to reflect the seriousness of the offense, promote respect for the law, and

afford adequate specific and general deterrence.



                                                   9
    Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 10 of 15 PageID# 156


        B.     A Substantial Term of Imprisonment Appropriately Reflects the Defendant’s
               History and Characteristics, Including His Troubling Associations with
               Violent White Supremacist Organizations, and the Need To Protect the Public.

          The United States must also point out the defendant’s associations with a number of

violent white supremacist organizations, including Vanguard America and Atomwaffen Division.

Specifically, the defendant was associated with Vanguard America in 2017. According to the

Anti-Defamation League, “Vanguard America (VA) is a white supremacist group that opposes

multiculturalism and believes that America should be an exclusively white nation.” “Vanguard

America,”    ADL.ORG,      https://www.adl.org/resources/backgrounders/vanguard-america        (last

visited February 21, 2020). The defendant eventually ceased his association with Vanguard

America and became associated with Atomwaffen Division. According to the Anti-Defamation

League, Atomwaffen Division “is a small neo-Nazi group whose members are preparing for a race

war to combat what they consider the cultural and racial displacement of the white race.”

“Atomwaffen Division (AWD),” ADL.ORG, https://www.adl.org/resources/backgrounders/-

atomwaffen-division-awd (last visited February 21, 2020). During his time associated with

Atomwaffen Division in 2018, the defendant served as a Virginia cell leader and recruiter.7

        While the defendant has a constitutional right to his own viewpoints and associations, these

associations, when viewed in light of the defendant’s criminal conduct, are alarming.            In

particular, the defendant’s association with Atomwaffen Division is especially troubling because

of the group’s accelerationist philosophy and well publicized history of violence. Atomwaffen



7
  The defendant has never walked away from or repudiated his violent white supremacist ideology.
To the extent the defendant might now claim regret for his past associations with white supremacist
organizations, that was not the case on the day the defendant was arrested. The defendant
informed law enforcement that only one day before he was arrested, he had submitted an
application to join Patriot Front. Patriot Front is “a white supremacist group whose members
maintain that their ancestors conquered America and bequeathed it to them alone. They define
themselves as American fascists or American nationalists who are focused on preserving
America’s identity as a European-American identity.” “Patriot Front,” ADL.ORG, https://www.-
adl.org/resources/backgrounders/patriot-front (last visited February 21, 2020).
                                                10
    Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 11 of 15 PageID# 157


Division “[m]embers train in preparation for an impending race war and promote the use of

violence to reach their goal of ‘uncompromising victory.’ In a promotional video published on

January 21, 2018, members, dressed in military-styled camouflaged fatigues, shout ‘gas the

k[****]’ and ‘race war now’ as they fire weapons and practice tactical maneuvers.”

“Atomwaffen Division (AWD),” ADL.ORG, https://www.adl.org/resources/backgrounders/-

atomwaffen-division-awd.

        A review of the defendant’s text messages, uncovered pursuant to a search of the cellular

phone of Individual B.B., show the defendant frequently discussing firearms and drugs, and his

accelerationist, violent white supremacist ideology. A few sample text messages will be filed as

exhibits to this filing to highlight these discussions. See Gov’t Exs. 1–14.

        Of particular concern, in a number of text messages, the defendant discussed his own

readiness to engage in acts of violence. For example, on October 24, 2018, the defendant texted

two other individuals, “What we need is [Atomwaffen Division] mixed with the ira less o9a.

Actual guerrillas that will rollout at a moments notice.”8 Gov’t Ex. 8. On December 8, 2018, he

texted the group, “idk ab you, I take dead n[******] as good news.” Gov’t Ex. 9. On February

18, 2019, the defendant texted another individual, “Im siege pilled9 af. Done w this ‘movement’

nonsense. We suffer from disunity and structure from the lack of a Führer... we must instead




8
  The reference to “o9a” appears to refer to “the Order of Nine Angles,” which is “a particular
version of Satanism . . . which is steeped in neo-Nazi themes that praise Adolf Hitler, promote
Holocaust denial and identify Jews as the enemy.” “Atomwaffen Division (AWD),” ADL.ORG,
https://www.adl.org/resources/backgrounders/atomwaffen-division-awd.
9
  The “Siege pill” is “the most extreme pill, and represents the divergence between the
‘mainstream’ far right—the faction that tries to bring about change within the established political
system—and the radical, revolutionary vanguard. . . . A siegepilled person embraces violent acts
of terror to accelerate the impending race war.” “The Extremist Medicine Cabinet: A Guide to
Online ‘Pills,’” ADL.ORG, https://www.adl.org/blog/the-extremist-medicine-cabinet-a-guide-to-
online-pills (last visited February 21, 2020).

                                                11
     Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 12 of 15 PageID# 158


become our own Führers.” Gov’t Ex. 10. In another exchange on April 10, 2019, the defendant

proclaimed, “Ive lost all fucks,” adding, “Ive been hollering ‘fa[****]’ ‘n[*****]’ and all other

slurs in pub. Zero fucks given.” Gov’t Ex. 11. He continued, “Im loud and proud. Not gonna

conceal myself anymore. Was in the mall earlier and some dc boons10 were going full dindu. I

just shook my head and said ‘fucking n[******]!’ Loud as shit. They all stared in complete

disbelief.” Id. He concluded, “let a motherfucker try something... ill go St Roof in an instant.”

Id.; see also Gov’t Ex. 12. “St. Roof”11 is an apparent reference to Dylann Roof, who murdered

nine individuals during a Bible study at the Emanuel African Methodist Episcopal Church in

Charleston, South Carolina on June 17, 2015.12

         A review of these text messages also shows that the defendant’s embrace of a violent white

supremacist ideology extended to an embrace of mass murderers as well. On October 27, 2018,

Robert Bowers murdered eleven people and wounded six more in a mass shooting at the Tree of

Life synagogue in Pittsburgh, Pennsylvania.13 Upon hearing the news, the defendant responded,

“I wish []he sieged it up,” referring to the defendant’s wish for a higher body count. Gov’t Ex.



10
   When the defendant was arrested on September 19, 2019, law enforcement asked him about this
text message. FBI Special Agent Shawn Matthews asked if, by “dc boons,” the defendant was
“referring to African Americans.” The defendant immediately responded, “A n[*****]? Yes.”
He added, “A leopard can’t change its stripes, or its spots. Science is science.” The defendant
also explained that “boons” means “baboons.”
11
   In an April 28, 2019 text message exchange, the defendant also referred to mass murderers
Robert Bowers and Brenton Tarrant as “st bowers” and “st tarrant.” Gov’t Ex. 13. In his
September 19, 2019 interview with law enforcement following his arrest, the defendant admitted
that, while Dylann Roof is not “literally a . . . canonized saint,” the defendant explained that “what
he did, that took balls.”
12
  See Alan Blinder and Kevin Sack, “Dylann Roof Is Sentenced to Death in Charleston Church
Massacre,” NEW YORK TIMES (Jan. 10, 2017), https://www.nytimes.com/2017/01/10/us/dylann-
roof-trial-charleston.html.
13
  See Campbell Robertson, Christopher Mele and Sabrina Tavernise, “11 Killed in Synagogue
Massacre; Suspect Charged With 29 Counts,” NEW YORK TIMES (OCT. 27, 2018), https://www.-
nytimes.com/2018/10/27/us/active-shooter-pittsburgh-synagogue-shooting.html.
                                              12
     Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 13 of 15 PageID# 159


14. On March 15, 2019, Brenton Tarrant carried out two consecutive shootings at Christchurch,

New Zealand mosques in which 51 individuals were killed and dozens more injured.14 The next

day, the defendant wrote, “[a]s good as tarrant was, hes lukewarm. When international rahowa

starts im not stopping at the Bosphorus. I will exterminate the turks entirely. I will hunt them

till the end of my days.” Gov’t Ex. 4. On April 28, 2019, the defendant sent a screenshot of a

post by an individual responsible for a synagogue shooting in Poway, California, in which one

individual was killed and three others were injured.15 See Gov’t Ex. 13. The defendant lamented

the low body count, writing “Damnnnn. Coulda been so good.” The defendant praised the

shooter for the act, adding, “at least he did something. We havent done shit since cville really.”16

Id.

         The defendant will no doubt claim that his statements were hyperbolic—just words. But

the Court should not look away from the obvious dangers posed by a controlled substance abuser

who had regular access to a number of firearms, glorifies acts of violence, and seeks a racial holy

war. The danger is especially acute where, as here, the defendant has shown a willingness to use

a firearm in an attempt to harm another person. On February 10, 2013, in an attempted drug deal,

the defendant pulled a firearm out of his pocket, aimed, and fired a shot at a vehicle driving away

from him, when he was in no danger. Today, the defendant glorifies violence and calls for higher

body counts in racially motivated mass shootings. The danger could not be more clear.




14
   See Charlotte Graham-McLay, “Death Toll in New Zealand Mosque Shootings Rises to 51,”
NEW YORK TIMES (May 2, 2019), https://www.nytimes.com/2019/05/02/world/asia/new-zealand-
attack-death-toll.html.
15
  See Jill Cowan, “What to Know About the Poway Synagogue Shooting,” NEW YORK TIMES
(April 29, 2019), https://www.nytimes.com/2019/04/29/us/synagogue-shooting.html.
16
   While he was a member of Vanguard America, the defendant attended the August 2017 “Unite
the Right” rally in Charlottesville, Virginia.
                                               13
 Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 14 of 15 PageID# 160


       The United States submits that the defendant’s associations with and participation in

violent white supremacist organizations, which engage in and praise racially motivated violence,

are important for the court to consider in light of the defendant’s criminal conduct and his criminal

history, because they suggest an increased risk that the defendant may pose a danger to the

community.     18 U.S.C. § 3553(a)(1).         Thus, the United States submits that a term of

imprisonment of eighteen months and a three-year term of supervised release is necessary to

account for the defendant’s history and characteristics and the need to protect the public.

                                         CONCLUSION

       For the reasons stated, the United States asks this Court to impose an eighteen-month term

of imprisonment, and a three-year term of supervised release.



                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney


                                         By:                  /s/
                                               Anthony W. Mariano
                                               Special Assistant United States Attorney
                                               Ronald L. Walutes, Jr.
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               Eastern District of Virginia
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Phone: (703) 299-3700
                                               Fax: (703) 299-3868
                                               Anthony.Mariano2@usdoj.gov




                                                 14
 Case 1:19-cr-00337-LO Document 34 Filed 02/21/20 Page 15 of 15 PageID# 161


                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020, I caused a copy of the foregoing memorandum

to be filed with the Clerk of Court using the CM/ECF system, which will automatically generate

a Notice of Electronic Filing (NEF) to all counsel of record.


                                                           /s/
                                             Anthony W. Mariano
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Eastern District of Virginia
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Phone: (703) 299-3700
                                             Fax: (703) 299-3868
                                             Anthony.Mariano2@usdoj.gov




                                                15
